Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
This action is responsive to applicant’s initial filing of 3/12/2020. Claims 1-20 are pending and are being examined.  

DETAILED ACTION
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 10, 19, and 20 is/are rejected under 35 U. S. C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is not apparent when applicant claims” provide a same adhesion utilization, the adhesion utilization representing the effective adhesion value over the available adhesion value for each of the corresponding first and second wheels.” (CL 10 L3; CL 19 L 3; CL 20 L 9-10) whether applicant is claiming a common coefficient of friction, a common torque/force at the wheels, or a common slip ratio.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Schaeffler (US 8,645,011) which discloses all the claimed elements including: 
(re: cl 20) A vehicle control system comprising: a controller comprising one or more processors, the controller configured to determine a respective force exerted on a route segment by each of at least two wheels of a vehicle (c7L26-32-controller measures motor torque via current to determine wheel torque; c6L1-20 with c4L23-26), the at least two wheels spaced apart along a length of the vehicle (#3 fig. 1a; #102 fig. 1b),
the controller configured to obtain a respective available adhesion value for each of the at least two wheels at an interface between the at least two wheels and the route segment (c8L36-53-determines adhesion force coefficient peak),
the controller configured to determine a respective effective adhesion value to utilize for driving each of the at least two wheels, the effective adhesion values determined by the controller in order for each of the at least two wheels to provide a same adhesion utilization, the adhesion utilization representing the effective adhesion value over the available adhesion value for the corresponding wheel wheels (c9L45-51-torque distributed equally; c8L36-53-searches for maximum adhesion- which occurs with minimum slip to make each wheel equal in slip with each wheel adjusted to minimum slip-maximum adhesion), 
the controller further configured to assign a respective torque setting to rotate each of the at least two wheels based at least in part on the respective forces exerted on the route segment by the at least two wheels and the respective effective adhesion values for the at least two wheels (c6L62-c7L8-“generate suitable torque/drive control signals for applying to each traction inverter”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler (US 8,645,011) in view of Kumar et al. (US 20170334414) wherein Schaeffler teaches:
(re: cl 1) A vehicle control system comprising: a controller comprising one or more processors, the controller configured to determine a respective force exerted on a route segment by a first wheel of a plurality of wheels of a vehicle (c7L26-32-controller measures motor torque via current to determine wheel torque; c6L1-20 with c4L23-26).
the controller further configured to assign a torque setting to rotate the first wheel based at least in part on the respective force exerted on the route segment by the first wheel and the effective adhesion value for the first wheel (c6L62-c7L8-assigns torque value to send to each wheel). 
and obtain a respective available adhesion value for the first wheel at an interface with the route segment, the controller configured to determine a respective effective adhesion value to utilize for driving rotation of the first wheel (c8L36-53-determines adhesion force coefficient peak),

the controller further configured to assign a torque setting to rotate the first wheel based at least in part on the respective force exerted on the route segment by the first wheel and the effective adhesion value for the first wheel (c6L62-c7L8-“generate suitable torque/drive control signals for applying to each traction inverter”).
Kumar et al. ‘414 teaches what Schaeffler lacks of:
the effective adhesion value being within a designated wheelslip margin relative to the available adhesion value for the first wheel without exceeding the available adhesion value (¶29-limits creep –¶35, ¶46, ¶11, ¶12 limits creep-which refers to slip), to limit slip to gain better traction on each wheel). 
 It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Kumar et al. ‘414 to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Kumar et al. ‘414 teaches:
(re: cl 2) further comprising a propulsion subsystem of the vehicle configured to receive the torque setting and drive rotation of the first wheel according to the torque setting during one or more of a propulsion mode or a braking mode of the vehicle (c4L23-26; - varies torque; c6L62-c7L8- adjust wheel speed to generate traction).

(re: cl 3) wherein the controller is also configured to base the assignment of the torque setting on a diameter of the first wheel (	c6L24-50-diameter compensation coefficient; c9.L-44-torque diameter equation for wheel diameter c6L1-20; -angular measurements for each wheel , c9L52-57).

(re: cl 4) wherein the controller is configured to obtain the available adhesion value for the first wheel by estimating the available adhesion value based at least in part on one or more of: (i) a position of the first wheel along a length of the vehicle, (ii) characteristics of the route segment, or (iii) characteristics of the first wheel (c2L30-35-wear; c2L50-57--compensates for diameter to produce same torque for all wheels).

Kumar et al. ‘414 teaches what Schaeffler lacks of: 
(re: cl 5) wherein the characteristics of the route segment include one or more of: (i) a curvature of the route segment, (ii) a grade of the route segment, (iii) a presence of an applied friction-enhancing material on the route segment, (iv) a presence of air jet cleaning of the route segment, (v) a presence of precipitation on the route segment, (vi) a presence of debris on the route segment, or (vii) a material condition of the route segment. (¶83-dispense friction modifier by controller; ¶53-dispense friction modifier),
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaseffler with the teachings of Kumar et al. ‘414 to enhance wheel adhesion by dispensing a friction modifier onto the wheels to reduce slipping.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Schaeffler teaches: 
(re: cl 6) wherein the controller is configured to control a propulsion subsystem of the vehicle to gradually increase a torque exerted to rotate the first wheel, above the assigned torque setting, during travel of the vehicle along the route segment until the first wheel experiences wheel slip to determine a torque threshold above which the first wheel slips, the controller configured to update the available adhesion value for the first wheel based at least in part on the torque threshold that is determined and use the updated available adhesion value to adjust the torque setting that is assigned for rotating the first wheel during the travel of the vehicle (c8L36-53
-searches for maximum adhesion- which occurs with minimum slip).
(re: cl 7) wherein the controller is configured to determine the respective force exerted by the first wheel on the route segment based on one or more of: (i) a static weight of the vehicle; (ii) a weight of cargo loaded onto the vehicle, (iii) a load being pulled by the vehicle, (iv) a fuel level of the vehicle, (v) a position of the first wheel along a length of the vehicle, (vi) movement characteristics of the vehicle, or (vii) a presence of dynamic weight management actuator forces (c8L30-31 -weight of vehicle ).

(re: cl 8) wherein the controller is configured to determine a respective force exerted on the route segment by a second wheel of the wheels of the vehicle and obtain a respective available adhesion value for the second wheel at an interface with the route segment (c4L17-22; force on first and second axle; c4L13-16; b59=c4L23-26- traction determined by factoring in angular velocity and diameter; c4 L 17-22, 59-c4L23-26),
the second wheel spaced apart from the first wheel along a length of the vehicle (#3 Fig. 1a; c6L62-c7L8-appropriate power sent to each axle, spaced apart longitudinal), the controller configured to determine a respective effective adhesion value to utilize for driving rotation of the second wheel, for the second wheel without exceeding the available adhesion value (c4 L 17-22-calculates and sends appropriate torque to each wheel adjusting for diameter),
the effective adhesion value for the second wheel being different from the effective adhesion value for the first wheel, the controller further configured to assign a torque setting to rotate the second wheel based at least in part on the respective force exerted on the route segment by the second wheel and the effective adhesion value for the second wheel (c4L23-26; c4.58-65- differing torque for differing diameter; c2 L 36-39-different adjustment for differing wear).
Kumar et al. ‘414 teaches what Schaeffler lacks of:
the effective adhesion value being within the designated wheelslip margin relative to the available adhesion value (¶29-limits creep –¶35, ¶46, ¶11, ¶12 limits creep-which refers to slip), to limit slip to gain better traction on each wheel,  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Kumar et al. ‘414 to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches:
(re: cl 9) wherein the vehicle includes multiple wheelsets, and the first and second wheels are disposed on different wheelsets of the vehicle (c9L52-57wheels on differing axle).

(re: cl 10) wherein the controller is configured to determine the respective effective adhesion values for the first and second wheels in order for the first and second wheels to provide a same adhesion utilization, the adhesion utilization representing the effective adhesion value over the available adhesion value for each of the corresponding first and second wheels (c9L45-51
torque distributed equally; c8L36-53-searches for maximum adhesion- which occurs with minimum slip to make each wheel equal in slip with each wheel adjusted to minimum slip-maximum adhesion).  

Schaeffler teaches: 
(re: cl 12) wherein the controller is disposed onboard the vehicle (#11 fig. 1d).

(re: 13) A method comprising: determining a respective force exerted on a route segment by a first wheel of a plurality of wheels of a vehicle (c7L26-32-controller measures motor torque via current to determine wheel torque (c6L1-20 with c4L23-26); 
obtaining a respective available adhesion value for the first wheel at an interface with the route segment (c8L36-53-determines adhesion force coefficient peak),
determining a respective effective adhesion value to utilize for driving rotation of the first wheel (c8L36-53-determines adhesion force coefficient peak),
and assigning a torque setting to rotate the first wheel based at least in part on the respective force exerted on the route segment by the first wheel and on the effective adhesion value for the first wheel (c6L62-c7L8-“generate suitable torque/drive control signals for applying to each traction inverter”).
Kumar et al. ‘414 teaches what Schaeffler lacks of:
wherein the effective adhesion value that is determined is within a designated wheelslip margin relative to the available adhesion value for the first wheel without exceeding the available adhesion value (¶29-limits creep –¶35, ¶46; ¶11, ¶12 limits creep).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaseffler with the teachings of Kumar et al. ‘414 to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches:
(re: cl 14) wherein assigning the torque setting is further based on a diameter of the first wheel (c2 L 48-52-diamter compensation coefficient; c4L13-16-factors diameter in assigning torque; c9L-44-torque diameter equation for wheel diameter c6L1-20-angular measurements for each wheel, c9L52-57).

Kumar et al. ‘414 teaches what Schaeffler lacks of:
(re: cl 15) wherein obtaining the available adhesion value for the first wheel includes estimating the available adhesion value based at least in part on characteristics of the route segment, the characteristics of the route segment including one or more of: (i) a curvature of the route segment, (ii) a grade of the route segment, (iii) a presence of an applied friction-enhancing material on the route segment, (iv) a presence of air jet cleaning of the route segment, (v) a presence of precipitation on the route segment, (vi) a presence of debris on the route segment, or (vii) a material condition of the route segment (¶83-dispense friction modifier by controller ; ¶53-dispense friction modifier),
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Kumar et al. ‘414 to enhance wheel adhesion by dispensing a friction modifier onto the wheels to reduce slipping.   A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches:
(re: cl 16) further comprising gradually increasing a torque exerted to rotate the first wheel, above the assigned torque setting, during travel of the vehicle along the route segment until the first wheel experiences wheel slip to determine a torque threshold above which the first wheel slips (c8L36-53-searches for maximum adhesion- which occurs with minimum slip);
updating the available adhesion value for the first wheel based at least in part on the determined torque threshold; and adjusting the torque setting that is assigned for rotating the first wheel during the travel of the vehicle along the route segment based at least in part on the updated available adhesion value (c8L36-53-continually searches for maximum adhesion- which occurs with minimum slip).

(re: cl 17) communicating the torque setting to a propulsion subsystem of the vehicle for driving rotation of the first wheel according to the torque setting during one or more of a propulsion mode or a braking mode of the vehicle.( c4L23-26- varies torque ;c6L62-c7L8- adjust wheel speed to generate traction ).

(re: cl 18) further comprising: determining a respective force exerted on the route segment by a second wheel of the wheels of the vehicle (c4 L 7-10-force on first and second axels; 
C4 L 13-16; c4 L 23-26- traction determined by factoring in angular velocity and diameter; c9 L 52-57), 
the second wheel spaced apart from the first wheel along a length of the vehicle (#3 Fig. 1a; c6L62-c7L8-appropriate power sent to each axle, spaced apart longitudinal); 
obtaining a respective available adhesion value for the second wheel at an interface with the route segment (c9 L 45-51determines force to apply to each axle; c9 L 7-44-controller determines adhesive coefficient),
and assigning a torque setting to rotate the second wheel based at least in part on the respective force exerted on the route segment by the second wheel and the effective adhesion value for the second wheel (c4L23-26; c2L50-57- different adjustment for differing diameter).

Kumar et al. ‘414 teaches:
determining a respective effective adhesion value to utilize for driving rotation of the second wheel, the effective adhesion value being within the designated wheelslip margin relative to the available adhesion value for the second wheel without exceeding the available adhesion value, wherein the effective adhesion value for the second wheel is different from the effective adhesion value for the first wheel (¶29-limits creep –¶35, ¶46, ¶11, ¶12 limits creep-which refers to slip ), to limit slip to gain better traction on each wheel. 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Kumar et al. ‘414 to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches:
(re: cl 19) wherein the respective effective adhesion values for the first and second wheels are determined in order for the first and second wheels to provide a same adhesion utilization, the adhesion utilization for each of the first and second wheels representing the respective effective adhesion value over the respective available adhesion value (c9L45-51-torque distributed equally; c8L36-53-searches for maximum adhesion- which occurs with minimum slip to make each wheel equal in slip with each wheel adjusted to minimum slip-maximum adhesion).  

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler (US 8,645,011) in view of Kumar et al. ‘414 (US 20170334414) in further view of Kumar et al. ‘909 (8677909) wherein Schaeffler in view of Kumar et al. ‘414 wherein Schaeffler teaches:
Kumar et al. ‘909 teaches what Schaeffler lacks of:
 (re: cl 11) wherein the controller is configured to assign the torque settings to enforce the designated wheelslip margin only at vehicle speeds within a designated speed range (¶35-limits slip more with reduced speed to increase hysteresis and avert cycling the traction control (¶29-limits creep –¶35, ¶46, ¶11, ¶12 limits creep-which refers to slip), to limit slip to gain better traction on each wheel.  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Kumar et al. ‘414 to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655    					/THOMAS RANDAZZO/                                                                                                Primary Examiner, Art Unit 3655